Citation Nr: 0503656	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
head trauma.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for a stomach 
condition, on a direct basis and claimed as secondary to 
service-connected skin condition.

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, Attorney 
at Law

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and later served in the Reserves from 1977 to 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1998 and subsequent rating decisions of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In his substantive appeal (VA Form 9), received in March 
2004, the veteran stated that he was only appealing the 6 
issues noted on the cover page of this decision.  

Because further development of the evidence is needed before 
deciding this appeal, the case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on 
your part.




REMAND

The veteran's service medical records (SMRs) reveal that an 
entrance examination in March 1974 was normal for the 
conditions at issue.  He complained of an upset stomach and 
feeling weak for one day in April 1975.  He injured his left 
eye on July 12, 1976.  A small foreign body, believed to have 
been a metal chip, was removed. On separation examination in 
April 1977, a half-inch scar on his forehead was noted.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
10
5
0
0
LEFT
35
25
20
15
30
40

A VA audiological examination was conducted in July 1998.  
The diagnosis was audiometric configuration consistent with 
noise-induced hearing loss, bilaterally.  A VA 
otolaryngological examination was also conducted in July 
1998.  The diagnosis was veteran claim of acoustic trauma due 
to in-service noise exposure, bilateral hearing loss, and 
tinnitus.  

A notarized letter from John J. Mika, M.D., dated in October 
1998, is of record.  The private physician stated that he 
treated the veteran for a nervous condition and sleep 
disorder in October 1977.  Dr. Mika also opined that the 
condition had its onset during the veteran's period of active 
duty.  Dr. Mika also indicated that he would provide more 
specific information if needed.  

Another VA audiological evaluation was conducted in January 
1999.  The veteran reported that he was exposed to hazardous 
noise in service.  The diagnosis was severe to profound mixed 
hearing loss of the right ear, and mild high frequency 
sensorineural hearing loss of the left ear.  

A January 1999 VA psychiatric general note revealed a 
diagnosis of major depressive disorder and rule out PTSD.  

Yet another VA audiological consultation was conducted in 
February 1999.  The veteran stated that he was exposed to 
gunfire and was rendered unconscious in service.  The 
examiner stated that the veteran had deafness of the right 
ear, etiology not determined, possibly related to old head 
trauma.   

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective September 2000, due to anxiety-related disorders.  

In a notarized statement dated in May 2001, Ellen Zaleski, 
M.S., stated that she was a medical secretary of the late 
John Karlavage, M.D., and that the veteran was treated by the 
late physician from August 1977 to October 1988 for severe 
chronic gastritis, ulcer disease, and a nervous condition - 
all of which he had in service.

In letters dated in May 2001 and March 2002, the veteran's 
private physician, Joseph A. Weber, M.D., stated that the 
veteran's chronic gastritis and ulcer disease originated in 
service.  

A VA PTSD examination was conducted in May 2001.  The veteran 
stated that a 350-pound truck exhaust fell on his head in 
service and rendered him unconscious.  The diagnosis was 
cognitive disorder, not otherwise specified.  The examiner 
stated that the veteran's current memory problems were 
related to being rendered unconscious in service.  It was 
also noted that the extent of the veteran's cognitive 
disorder was uncertain, as there were exaggerations in his 
recitation of his history and symptoms.  



As a preliminary matter, the medical records upon which Dr. 
Mika and Ms. Zaleski based their opinions should be obtained.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

Hearing Loss and Tinnitus

The veteran contends that noise exposure and head trauma in 
service caused current hearing loss and tinnitus.  An 
examination that considers the entire claims file with 
opinion regarding the etiology of any current condition 
should be obtained.  

Residuals of Head Trauma

The veteran and several servicemen maintain that a two and a 
half ton truck exhaust system struck his head on July 12, 
1976, rendered him unconscious, and that he currently suffers 
from severe residuals of this accident.  An examination that 
considers his entire claims file with opinion is needed as 
his service medical records only indicate that a small 
foreign metallic object was removed from his left eye on that 
date.  

Acquired Psychiatric Disorder

The veteran has clarified his contentions regarding this 
claim.  He admits that he did not participate in combat and 
that he does not have PTSD.  He does claim, however, that a 
combination of the putative in-service head injury and his 
service-connected skin condition has caused or aggravated his 
current acquired psychiatric disorder.  Again, an opinion 
regarding the etiology of his current psychiatric disorder is 
needed prior to adjudicating this claim.  



Stomach Condition

The veteran notes that he was treated in service for a 
stomach condition, and he also contends that his service-
connected skin condition has caused or aggravated his stomach 
condition.  Again, an opinion regarding the etiology of his 
current stomach disorder is needed prior to adjudicating this 
claim.  

TDIU

The veteran's TDIU claim is inextricably intertwined with his 
other claims, inasmuch as a grant of service connection for 
any disability could affect the outcome of his TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also 
Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  And therefore, further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for hearing loss, tinnitus, 
the residuals of a head injury, a 
psychiatric disorder, a stomach 
condition, or pertaining to his inability 
to work due to service-connected 
disability, which are not currently on 
file.  In particular, he should complete 
and return an authorization (VA Form 21-
4142) for release of medical records for 
John J. Mika, M.D.  In addition, after 
appropriate authorization is obtained 
from the veteran, Ellen Zaleski, M.S., 
should be contacted to provide any 
medical records she relied on in 
providing her opinion (as medical 
secretary for the late John Karlavage, 
M.D.).

2.  Schedule the veteran for a) an ear 
examination, b) a neurological 
examination, c) a psychiatric 
examination, and d) a gastrointestinal 
examination by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present bilateral hearing loss, 
tinnitus, residuals of a putative head 
injury, psychiatric condition, and 
stomach condition.  Send the claims 
folder to the examiners so they can 
review his medical history.

a) The physician who examines the ears 
should provide an opinion as to whether 
it is at least as likely as not that any 
ear condition now present (particularly 
hearing loss and/or tinnitus) was 
incurred in or aggravated by service.

b) The physician who conducts the 
neurological examination should provide 
an opinion as to whether it is at least 
as likely as not that the veteran suffers 
from any current residuals of a head 
injury sustained in service.  

c) The physician who conducts the 
psychiatric examination should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from a psychiatric disorder 
related to service.  

d) The examiner who conducts the 
gastrointestinal examination should 
provide an opinion as to whether it is at 
least as likely as not that any stomach 
condition was incurred in or aggravated 
by service, or whether the veteran's 
service-connected skin condition played a 
material causal role in his stomach 
condition.  The rationale for the 
opinions must also be provided.

*To facilitate these opinions, give the 
examiners access to the claims file, 
including a copy of this remand 
discussing the veteran's pertinent 
medical history.

3.  Then readjudicate the veteran's 
claims based on the additional evidence 
obtained.  If they continue to be denied, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




